COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-17-00120-CV


$7,000.00 U.S. Currency                    §    From the 271st District Court

                                           §    of Wise County (CV08-06-472)
v.
                                           §    December 28, 2017

The State of Texas                         §    Opinion by Justice Gabriel

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.        It is ordered that the

summary judgment of the trial court is reversed and this case is remanded to the

trial court for further proceedings consistent with this opinion.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                          Justice Lee Gabriel